Citation Nr: 1412136	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-35 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for status post triple coronary artery bypass grafting and hypertension with renal artery stenosis, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1976 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which continued a 60 percent rating for status post triple coronary artery bypass grafting and hypertension with renal artery stenosis.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To obtain updated VA treatment records and to schedule a VA examination.

In claims for an increased rating, the current level of disability is most important in determining the appropriate rating.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.  Here, the Veteran has alleged that his service connected disability has worsened and has been affected by certain necessary procedures he has undergone.  See December 2009 Notice of Disagreement; July 2010 Form 9; December 2013 Appellant's Brief.  A remand is necessary to determine the current severity of his condition.  See VAOPGCPREC 11-95 (1995) (VA is obliged to afford a Veteran a contemporaneous examination where there is an indication of an increase in the severity of the disability.).

In a February 2008 rating decision, the RO increased the Veteran's disability rating to 60 percent after evaluating both his heart condition (with hypertension) under Diagnostic Code 7017, as well as renal involvement under 38 C.F.R. §  4.115(a).  In a June 2008 claim for increase, the Veteran argued he was entitled to a 10 percent rating because an artificial value was placed in his arteries during a bilateral aorto-renal bypass performed in August 2007.  A VA examination was requested.  Following that examination, in a December 2008 decision, the RO continued the 60 percent rating.

In a February 2009 statement, the Veteran again indicated he was seeking an additional 10 percent rating for the valve that was inserted into his arteries in 2007 and in a May 2009 statement, indicated that the insertion did not greatly improve the functioning of his left kidney.  The Veteran was afforded another VA examination in August 2009.  In December 2009, the RO again continued the 60 percent rating, and the Veteran appealed this decision to the Board.

In his July 2010 Form 9, the Veteran indicated he had three stents in his heart and felt he should receive a higher rating "because of the new damage in the artery of the apex part . . ."  The Veteran continues to maintain that the current symptoms associated with his service-connected disability are severe enough to warrant an evaluation in excess of 60 percent disabling.  See December 2013 Appellant's Brief.  He requests a remand for a more contemporaneous examination if the Board is unable to grant his claim.  Id.

The Board finds the evidence of record inadequate to make a proper evaluation of the current nature and severity of the Veteran's disability.  The most recent examination took place in August 2009, more than 4 years ago.  Notably, the Veteran's claims folder was not available to the examiner, although there is indication that his VA treatment records were reviewed.  An abnormal chest scan indicated on-going monitoring and the examiner noted increasing fatigue.  The examiner was unable to perform a METS test and could only estimate.  The most recent medical record is dated May 2011 and was provided by the Veteran.  It indicates exertional chest pain and post stress and rest images demonstrating a severe apical ischemia mixed with scar, and mild mid inferolateral wall ischemia.  This may indicate a worsening of the Veteran's condition.

Given that the Veteran was last examined by VA over four years ago, and in light of his assertions that his condition is more severe, the Board finds that a new examination is needed before a decision can be made on the Veteran's claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from May 2010 to the present and associate them with the claims file.

2.  After all VA treatment records are associated with the claims file, schedule the Veteran for a new VA examination to determine the current nature and severity of his status post triple coronary artery bypass grafting and hypertension with renal artery stenosis.

Send the claims folder to the examiner for review in conjunction with the examination.  

All evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.

The examiner should conduct METs testing unless it is not medically feasible, and note whether there is any resulting dyspnea, fatigue, angina, dizziness, or syncope.  If a determination of METs by exercise testing cannot be done for medical reasons, an estimate of the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops should be provided.  The examiner should also report whether there is evidence of chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year.  The examiner should note the percentage of ejection fraction due to any left ventricular dysfunction.

The examiner should also describe the severity of renal dysfunction, including whether the disability is manifested by the presence of  constant albuminuria with some edema, definite decrease in kidney function, persistent edema and albuminuria with BUN 40 to 80mg%, creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The examiner should further indicate whether any renal dysfunction requires regular dialysis, precludes more than sedentary activity due to persistent edema and albuminuria, is manifested by BUN more than 80mg% or creatinine more than 8mg%, or results in markedly decreased function of kidney or other organ systems, especially cardiovascular.

The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


